ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-135, concluding that KEITH O. MOSES, a/k/a KEITH O.D. MOSES, of JERSEY CITY, who was admit*5ted to the bar of this State in 1990, and who has been suspended from the practice of law since February 7, 2014, by Order of the Court filed January 8, 2014, should be censured for violating RPC 1.8 (conflict of interest), and good cause appearing;
It is ORDERED that KEITH 0. MOSES, a/k/a KEITH O.D. MOSES, is hereby censured; and it is further
ORDERED that respondent remain suspended from the practice of law pursuant to the Order of the Court filed January 8, 2014, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.